Case 2:16-cr-00070-JDL Document 42 Filed 08/13/20 Page 1 of 2          PageID #: 127



                        UNITED STATES DISTRICT COURT
                             DISTRICT OF MAINE


UNITED STATES OF AMERICA,                     )
                                              )
                                              )
                   v.                         ) 2:16-cr-00070-JDL
                                              )
RYAN BENOIT,                                  )
                                              )
      Defendant.                              )


      ORDER ACCEPTING THE RECOMMENDED DECISION OF THE
                     MAGISTRATE JUDGE


      On June 25, 2020, Ryan Benoit filed a motion construed as one for

compassionate release (ECF No. 35).       United States Magistrate Judge John C.

Nivison filed his Recommended Decision on the motion for compassionate release

with the Court on July 2, 2020 (ECF No. 37), pursuant to 28 U.S.C.A. § 636(b)(1)(B)

(West 2020) and Fed. R. Civ. P. 72(b). The time within which to file objections has

expired, and no objections have been filed. The Magistrate Judge provided notice

that a party’s failure to object would waive the right to de novo review and appeal.

      I have reviewed and considered the Recommended Decision, together with the

entire record, and have made a de novo determination of all matters adjudicated by

the Magistrate Judge. I concur with the recommendations of the Magistrate Judge

for the reasons set forth in his Recommended Decision and determine that no further

proceeding is necessary.




                                          1
Case 2:16-cr-00070-JDL Document 42 Filed 08/13/20 Page 2 of 2   PageID #: 128



     It is therefore ORDERED that the Recommended Decision (ECF No. 37) of

the Magistrate Judge is hereby ACCEPTED, and Benoit’s motion for compassionate

release (ECF No. 35) is DENIED without prejudice.



     SO ORDERED.

     Dated this 13th day of August, 2020.


                                                 /s/ Jon D. Levy
                                          CHIEF U.S. DISTRICT JUDGE




                                      2
